
	

113 SRES 123 ATS: Congratulating the University of Minnesota women's ice hockey team on winning its second straight National Collegiate Athletic Association Women's Ice Hockey Championship.
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 123
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Ms. Klobuchar (for
			 herself and Mr. Franken) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Minnesota
		  women's ice hockey team on winning its second straight National Collegiate
		  Athletic Association Women's Ice Hockey Championship.
	
	
		Whereas, on Sunday, March 24, 2013, the University of
			 Minnesota Gophers won the 2013 National Collegiate Athletic Association
			 (referred to in this preamble as the NCAA) Women's Ice Hockey
			 Championship;
		Whereas the 2013 NCAA Women's Ice Hockey Championship is
			 the second straight national championship for the University of Minnesota
			 women's ice hockey team;
		Whereas, on Friday, March 22, 2013, the University of
			 Minnesota defeated Boston College in overtime in the Frozen Four semifinal game
			 by a score of 3 to 2 to advance to the national championship game;
		Whereas the national championship game was played before a
			 sold-out crowd at the Ridder Arena in Minneapolis, Minnesota;
		Whereas the University of Minnesota won the 2013 NCAA
			 Women's Ice Hockey Championship by defeating Boston University by a score of 6
			 to 3;
		Whereas, by winning the national championship game, the
			 University of Minnesota improved upon its NCAA record for consecutive home
			 wins, claiming its 27th straight victory at Ridder Arena and tying Harvard
			 University for the record for most consecutive home wins;
		Whereas the University of Minnesota finished the 2012–2013
			 season with an unprecedented record of 41 wins, 0 losses, and 0 ties;
		Whereas the University of Minnesota had a postseason
			 record of 7 wins and 0 losses, becoming the first team in the 13-year history
			 of NCAA women's ice hockey to finish the season with a perfect record;
			 and
		Whereas University of Minnesota President Eric Kaler and
			 Athletic Director Norward Teague demonstrated great leadership bringing
			 athletic success to the University of Minnesota: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 achievements of the players, coaches, students, and staff whose hard work and
			 dedication helped the University of Minnesota win the 2013 National Collegiate
			 Athletic Association Women's Ice Hockey Championship.
			
